DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 07/29/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20  has been withdrawn. 

Claims 5-6 and 19 have been cancelled.


Allowable Subject Matter
Claims 1-4, 7-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“ determining whether a preset deformation template exists; 
in response to determining that the preset deformation template exists, determining the deformation parameter based on the preset deformation template by using a preset algorithm; and 
in response to determining that the preset deformation template does not exist, obtaining a second mesh for image deformation, the second mesh being a deformed mesh, and determining the deformation parameter by using the preset algorithm and second positions of second pixel points in the second mesh, the second positions being positions after deformation of the second pixel points in the second mesh”.

Regarding to claim 15, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“determine whether a preset deformation template exists; 
in response to determining that the preset deformation template exists, determine the deformation parameter based on the preset deformation template by using a preset algorithm, and 
in response to determining that the preset deformation template does not exist, obtain a second mesh for image deformation, the second mesh being a deformed mesh, and determine the deformation parameter by using the preset algorithm and second positions of second pixel points in the second mesh, the second positions being positions after deformation of the second pixel points in the second mesh”.

Regarding to claim 20, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“determining whether a preset deformation template exists; 
in response to determining that the preset deformation template exists,
 determining the deformation parameter based on the preset deformation template by using a preset algorithm, and
in response to determining that the preset deformation template does not exist, obtaining a second mesh for image deformation, the second mesh being a deformed mesh, and determining the deformation parameter by using the preset algorithm and second positions of second pixel points in the second mesh, the second positions being positions after deformation of the second pixel points in the second mesh.”

Claims 2-4 and 7-14 are allowed due to dependency of claim 1. Claims 16-18 are allowed due to dependency of claim 15.

Closest Reference Found
	Closest prior art made of record regards the Examiner’s 103 rejection include Lin (CN104063842 A; English Machine Translation) in view of Kim (US 20170236250 A1), and further in view of Nimura (US 20160275659 A1) either alone or in combination, fails to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616